TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00639-CR





Alvin Brown, Appellant


v.


The State of Texas, Appellee







FROM THE DISTRICT COURT OF CALDWELL COUNTY, 274TH JUDICIAL DISTRICT
NO. 2003-160, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
Appellant’s motion to abate the appeal is granted.  The district court shall prepare and
file written findings of fact and conclusions of law regarding the voluntariness of the videotaped oral
statement admitted as State’s exhibit 15.  See Tex. Code Crim. Proc. Ann. art. 38.22, § 6 (West
2005); Green v. State, 906 S.W.2d 937, 939-40 (Tex. Crim. App. 1995).  The findings and
conclusions shall be filed in a supplemental clerk’s record no later than July 15, 2005.
Appellant’s motion to supplement the appellate record is granted.  The record is
ordered supplemented with copies of the audiotapes and videotapes admitted as State’s exhibits 1,
2, 14, and 15, and as defense exhibit 2.
The time for filing appellant’s brief is extended to August 12, 2005.
 
 
                                                ___________________________________________
                                                Jan P. Patterson, Justice
Before Chief Justice Law, Justices Patterson and Puryear
Filed:   June 17, 2005
Do Not Publish